Citation Nr: 1007726	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right foot 
disorder (claimed as right foot drop with sciatic nerve 
paralysis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Sioux Falls, South Dakota, which 
denied the Veteran's application to reopen a previously 
denied claim of entitlement to service connection for a right 
foot disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  By an unappealed RO decision dated April 2003, the 
Veteran's claim of entitlement to service connection for a 
right foot disorder was denied because the evidence of record 
showed that his pre-existing right foot disorder was neither 
incurred in, nor aggravated by service.

2.  Evidence received since the April 2003 rating decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied the Veteran's 
claim is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
right foot disorder has been received.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

As the issue of whether new and material evidence was 
received has been resolved in the Veteran's favor, any error 
in notice or development with respect to that aspect of the 
claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2009).  A determination as to whether 
additional required notice and development has been 
accomplished would be premature at this time, as the 
Veteran's service connection claim is being remanded for 
further adjudicative action.

II. New and Material Evidence

An unappealed rating decision dated February 1981 denied the 
Veteran's claim of entitlement to service connection for a 
right foot disorder.  In that decision, it was determined 
that the condition was shown to have existed prior to 
service, and was not aggravated beyond the normal progression 
of the disorder during service.  

Following the issuance of the February 1981 rating decision, 
and subsequent March 1981 letter of notification to the 
Veteran, the evidence shows that a timely Notice of 
Disagreement ("NOD") was not received within one year of 
the rating decision.  As such, the Veteran's claim was not 
perfected for appeal.  The February 1981 rating decision is 
therefore final.  See 38 U.S.C.A. § 7104.  Accordingly, that 
decision is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 
C.F.R. § 3.156.  

In April 1987, the Veteran applied to reopen that claim.  
Thereafter, in a June 1987 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the previously denied claim.  Following that decision, 
in October 1987, the Veteran submitted a timely NOD.  A 
Statement of the Case ("SOC") was issued in November 1987.  
Upon the receipt of additional evidence, a subsequent rating 
decision was issued in November 1987, followed by a November 
1987 Supplemental Statement of the Case ("SSOC").  In 
December 1987, a substantive appeal was received, and the 
Veteran's claim was referred to the Board for adjudication.

In May 1988, the Board denied the Veteran's claim of 
entitlement to service connection based on a finding that the 
service enlistment examination showed that he had 
ascertainable residuals from a pre-existed right foot injury, 
but that the pre-existing residuals of his right foot injury 
had not increased in severity as a result of service.  
Accordingly, that decision is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108, 7104; 38 C.F.R. § 3.156. 

In December 2002, the Veteran submitted an application to 
reopen his previously denied claim.  Thereafter, in an April 
2003 rating decision, the RO determined that new and material 
evidence had not been received because, although the evidence 
was new, it did not bear directly upon the issue of whether 
the Veteran's pre-existing foot disorder had been aggravated 
by service.  

Following the issuance of the April 2003 letter of 
notification to the Veteran, the evidence shows that a timely 
NOD was not received within one year of the rating decision.  
As such, the Veteran's claim was not perfected for appeal.  
The April 2003 rating decision is therefore final.  See 38 
U.S.C.A. § 7104.  Accordingly, that decision is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In July 2006, the Veteran again applied to have his 
previously denied claim reopened.  At that time, he submitted 
treatment records and a statement from a medical professional 
that neither existed, nor were previously considered at the 
time of the April 2003 rating decision.  

The new evidence received since the April 2003 decision 
consists of private pre-service and post-service treatment 
records, and updated VAMC treatment records showing treatment 
of the Veteran's various foot disorders by VA podiatrist, Dr. 
R.E.  The evidence also contains a brief statement from Dr. 
R.E., in which he opined that the Veteran's "service related 
injury" contributed to his current right foot drop disorder.  
Given the new evidence now associated with the file that 
directly relates to the issue of whether the Veteran's 
claimed disorder was incurred in, or aggravated by active 
military service, and assuming the credibility of that 
statement for the limited purpose of reopening the claim, the 
Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  As such, the 
Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a right 
foot disorder is reopened.  To this extent, and to this 
extent only, the appeal is granted.


REMAND

The Veteran contends that his current right foot drop 
disorder is the result of an in-service injury incurred 
during basic training.  Alternatively, he claims that the 
residuals of his pre-existing right foot injury were 
permanently aggravated by service beyond the normal 
progression of the disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).  "In line of 
duty" means any injury or disease incurred or aggravated 
during a period of active military service, unless such 
injury or disease was the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was 
the result of the Veteran's abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301 (2009).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  See 
38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2009).  Only 
such conditions as are recorded in entrance examination 
reports are to be considered as "noted."  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  The burden is on VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting 
and not aggravated by service.  See Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as opposed to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b) (2009).

A review of the Veteran's service treatment records show 
that, during an enlistment examination, the examiner 
determined that there were ascertainable residuals from 1963 
and 1964 pre-service injuries to his right foot.  The 
evidence of record shows that in 1963, the Veteran was pinned 
under a tractor and injured his right leg and foot.  He said 
that he wore a leg brace for a about a year for right foot 
drop.  In September 1964, treatment records from the Viborg 
Medical Center indicated that he sustained a crushing injury 
to the right leg with right foot drop.  Shortly following 
enlistment, he was evaluated in the orthopedic clinic, where 
it was determined that his pre-service peroneal nerve injury 
had caused him difficulty in marching and physical training 
due to right foot flaccidity.  The Veteran subsequently 
received an honorable discharge due to physical disability. 

The Veteran's post-service treatment records show that he 
sought medical treatment for numerous foot disorders, 
including problems related to diabetes mellitus, as well as 
surgery for 3rd metatarsal dorsaflexitory angulated 
osteotomy.  VA treatment reports show that, in 2006, the 
Veteran was seen on at least two occasions by podiatrist, 
R.E., who treated him for a history of diabetes mellitus-
related foot disorders and a possible infection in the 2nd 
toe of the right foot.  

In September 2006, during treatment at the VAMC for 
complaints of redness, pain and swelling of the bilateral 
lower extremities, the Veteran was diagnosed with right foot 
drop.  The examiner noted that the Veteran reported that had 
been using a foot brace for two months.

In February 2008, in an effort to have his previously denied 
service connection claim reopened, the Veteran's service 
representative requested an opinion from Dr. R.E. as to 
whether the Veteran's pre-existing peroneal nerve injury had 
been aggravated by service.  In a one-sentence reply, Dr. 
R.E. said that, based on the fact that the Veteran had been 
cleared to join service, it was his opinion that this 
"service related injury" contributed to his current foot 
drop deformity.  See e-mail statement, February 2008.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In addition, the United States Court of Appeals for 
Veterans Claims has held that VA's statutory duty to assist 
the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because Dr. 
R.E.'s statement satisfies the low threshold for obtaining a 
medical nexus opinion, the Board finds that a VA examination 
is necessary in order to obtain an opinion as to the etiology 
of the Veteran's current right foot disorder, and 
specifically, whether his residuals from the pre-existing 
right foot or leg injuries noted at enlistment were 
aggravated by service.  38 C.F.R. § 3.159(c)(4) (2009).

Additionally, the Board notes that the most recent VA 
treatment reports of record are dated September 2006.  Where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in its possession, an attempt to obtain 
those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimants were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, 
they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
claimed right foot disorder since 
September 2006 and associate these records 
with the claims folder.  Any negative 
reply should be included in the claims 
folder.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his right foot disorder (claimed as right 
foot drop with sciatic nerve paralysis).  
The claims folder must be made available 
to the examiner prior to the examination 
and the examiner must note that the 
complete claims folder has been reviewed.  
The examiner is also asked to elicit from 
the Veteran his history of right foot 
disorders both prior to and during 
service, and the examiner must note, in 
formulating an opinion, that the Veteran's 
statements have been taken into account.  
All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner is also asked to respond to the 
following inquiries:

a.  Did any residuals from the Veteran's 
pre-service foot injuries undergo an 
increase in severity during service?

b.  If so, was such increase beyond the 
natural progress of the disease or injury? 

c.  In the alternative, is it at least as 
likely as not (50 percent or more 
probable) that any currently diagnosed 
right foot disorder is otherwise directly 
related to his military service?

The examiner should discuss the rationale 
of any opinion expressed, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record and his 
or her interview of the Veteran.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if necessary, 
for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


